PER CURIAM:
Eugene P. Harrison appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Harrison v. Brown, No. 3:10-cv-02642-RMG, 2012 WL 243212 (D.S.C. Jan. 24, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.